[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER, SUA SPONTE CT Page 4090
The court vacates its order of January 26, 1994 which, inter alia appointed Carl P. Fortuna, Esq., of Middletown as receiver pursuant to the declination of Atty. Fortuna dated April 14, 1994 and further orders that the Application to Charge the Interest of a Debtor Partner and to Appoint a Receiver Thereof (Motion No. 126.50) be scheduled on the Property Short Calendar to be held at Middletown on Monday, May 16, 1994 at 9:30 A.M. should the Plaintiff/Judgment Creditor wish to proceed with its application.
THE COURT,
ARENA, J.